
	

114 HR 4311 IH: Protecting Charitable Contributions Act of 2015
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4311
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. Salmon introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To prohibit the Internal Revenue Service from modifying or amending the standards and regulations
			 governing the substantiation of charitable contributions.
	
	
 1.Short titleThis Act may be cited as the Protecting Charitable Contributions Act of 2015. 2.Prohibition of IRS modification of standards and regulations for substantiation of charitable contributions (a)In generalThe definitions and regulations in effect on January 1, 2015, under section 170(f)(8) of the Internal Revenue Code of 1986 (relating to the substantiation of charitable contributions in excess of $250) shall apply on and after the date of the enactment of this Act.
 (b)Prohibition of any modificationThe Secretary of the Treasury shall not issue, revise, or finalize any regulation (including the proposed regulations published in the Federal Register on September 17, 2015 (80 Fed. Reg. 55802)), revenue ruling, or other guidance not limited to a particular taxpayer relating to the definitions and regulations specified in subsection (a).
			
